Citation Nr: 0616665	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  02-04 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran's active duty service included the period from 
September 1966 to May 1970.  The veteran had subsequent 
service with the Air National Guard.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The Board remanded the issue for further development in 
November 2003 and September 2005.  An April 2005 rating 
decision granted service connection for post-traumatic stress 
disorder (PTSD).  In the September 2005 the Board remanded 
the initial increased rating claim for PTSD in order for a 
statement of the case to be issued.  In December 2005 a 
statement of the case was issued, however the veteran did not 
file an appeal and thus his appeal is not perfected.  Hence 
the Board does not have jurisdiction over this issue and it 
is not currently before the Board.  


FINDING OF FACT

The veteran's hypertension was not manifested during the 
veteran's active duty service or for several years 
thereafter, nor is the hypertension related to the veteran's 
service-connected PTSD.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service, nor is it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the March 2004 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
March 2004 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining, as well 
as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the March 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The Board is mindful that the VCAA letter did not inform the 
veteran of the regulatory requirement to establish service 
connection on a secondary basis, however the veteran has not 
been prejudiced by this as his service connection claim for 
hypertension has been considered on both a direct and 
secondary basis.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran after the rating decision 
on appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the March 2004 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  Neither 
the appellant nor his representative has indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection.  Regardless of 
whether the veteran was provided notice of the types of 
evidence necessary to establish a disability rating or 
effective date for the issue on appeal, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that there is a 
preponderance of the evidence against the veteran's claim, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

Analysis
 
The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service- connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service medical records are negative for any hypertension 
disorder and diagnoses.  Blood pressure readings included 
120/88, 124/84, 124/92.  

VA outpatient records from 1999 showed that the veteran had 
hypertension.  An October 2000 VA examination in presenting 
the veteran's medical history as apparently reported by the 
veteran indicated that the veteran had a diagnosis of 
hypertension in 1970.  His blood pressure reading sitting, 
standing, and lying was 160/90.  The diagnosis was 
hypertension, uncontrolled on medication.  In a November 2001 
statement the veteran claimed that he didn't have his blood 
pressure checked until many years ago.  In a March 2004 
statement the veteran asserted that he did not receive 
treatment for hypertension since Vietnam.  

The veteran's October 2005 blood pressure readings were 
143/100, 142/101, 153/98, 150/100.  The veteran was afforded 
a VA hypertension examination in November 2005.  The examiner 
reviewed the veteran's service medical records along with the 
electronic notes.  The examiner noted that the veteran's 
electronic records, claims folder and veteran's recollection 
showed that he was first diagnosed with hypertension in 1995.  
Physical examination found that the veteran's blood pressure 
was 110/72 in the right upper arm, 104/68 in the left upper 
arm.  In August 2005 his blood pressure was 165/105, in June 
2005 it was 142/97, and in April 2005 it was 132/82.  The 
diagnosis was hypertension, essential currently treated with 
oral medications.  The examiner explained that the 
development of the veteran's hypertension occurred later in 
his life approximately 10 years ago.  It was not present when 
he was in service, is etiologically unrelated to his PTSD, 
and it is not worsened by his mental disorder.  The most 
likely cause for the veteran's hypertension is 
arteriosclerotic disease in combination with ethanol abuse 
and smoking cigarettes.  

The veteran maintains that his hypertension is due to service 
and his service-connected PTSD.  However, the veteran as a 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board is thus 
presented with an evidentiary record which shows that there 
is no supporting evidence that the veteran's hypertension is 
related to service.  The veteran's service medical records 
are negative for any high blood pressure diagnosis and 
disorders.  Furthermore, post service medical records do not 
relate the veteran's current hypertension to service.  
Conversely, the examiner during the November 2005 VA 
examination opined that the most likely cause for the 
veteran's hypertension is arteriosclerotic disease in 
combination with ethanol abuse and smoking cigarettes.  

A claim for secondary service connection generally requires 
competent evidence of a current disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disease.  38 C.F.R. § 3.310.  In this case, 
the veteran does have hypertension, however the medical 
evidence discussed above establishes that the veteran's 
hypertension is not due to or aggravated by his service-
connected PTSD and thus the claim of service connection on a 
secondary basis for hypertension also must be denied.  

For these reasons the Board is thus led to the conclusion 
that there is a preponderance of evidence against a finding 
that the veteran has hypertension related to service or that 
it is due to his service-connected PTSD.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


